DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on Jan. 26, 2022 with respect to the amended claims have been acknowledged but not found persuasive.  Currently claims 1-16 are rejected.
	With respect to the amended independent claims, Applicant argues that the cited references fail to teach “transmit a login request to the apparatus transmitting the beacon signal based on acceptance of a user instruction, wherein the user instruction is acceptable in a state where the mobile communication apparatus is not held over the proximity target.”  Examiner respectfully disagrees.  Given the broadest reasonable interpretation based on the original spec, an acceptable user instruction is given when there is a reasonable distance between the mobile device and the printer.  Kim teaches just that in p0145: “when it is determined based on the advertising signal ADV_SIG that the user has entered the first area R1, as shown in FIG. 6, the portable electronic device 10 may transmit a first area entry message to the image forming apparatus 100 and the image forming apparatus 100 requests user authentication information from the portable electronic device 10 and performs the user authentication operation based on the user authentication information received from the portable electronic device 10.”  
Notice, when user enters R1, an acceptable user instruction can be given.  The 
Yamada also teaches “transmit a login request to the apparatus transmitting the beacon signal based on acceptance of a user instruction, wherein the user instruction is acceptable in a state where the mobile communication apparatus is not held over the proximity target” in p0346, p0347, p0352.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub: 2015/0378296) and in further view of Yamada (US Pub: 2018/0015755).
Regarding claim 1 (currently amended), Kim et al teaches: A mobile communication apparatus comprising: a wireless communication interface configured to perform wireless communication in accordance with a Bluetooth standard [p0218-p0220]; a memory device that stores a program [p0225]; and one or more processors that execute the program to [p0225]: transmit a login request to an apparatus that has transmitted a 
For a redundant teaching in the same field of endeavor, Yamada further teaches a mobile device transmitting a request for authentication with authentication information to a MFP within filed intensity range: transmit a login request to an apparatus that has transmitted a beacon signal having field intensity corresponding to a state that the mobile communication apparatus is held over a proximity target based on the wireless communication interface having received the beacon signal [p0148-p0150, p0098], and transmit a login request to the apparatus transmitting the beacon signal based on acceptance of a user instruction, wherein the user instruction is acceptable in a state where the mobile communication apparatus is not held over the proximity target [p0346, p0347, p0352 (BLE communication distance can be several meter.)].
Therefore, the combined teaching of the two would have made initiating authentication request to a MFP upon a mobile device within Bluetooth communication signal range obvious to a skilled in the art for establishing NFC communication more efficiently. 	Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamada further teaches: The mobile communication apparatus according to claim 1, wherein the state that the mobile communication apparatus is held over the proximity target is a state that a distance between the mobile communication apparatus and the proximity target is within a predetermined distance [p0343]. 	Regarding claim 3 (original), the rationale applied to the rejection of claim 2 has been Regarding claim 4 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Yamada further teaches: The mobile communication apparatus according to claim 2, wherein the predetermined distance is shorter than a distance between a surface on which the apparatus that has transmitted the beacon signal is installed and the proximity target [p190, p0343 (The predetermined distance can be set by user.  When the mobile touches NFC chip or sensor, the predetermined distance is shorter than a distance between a surface on which the printer transmitted the beacon signal is installed and the proximity target.)]. 	Regarding claim 5 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kim et al and Yamada further teach: The mobile communication apparatus according to claim 1, wherein the proximity target is a device port of the apparatus that has transmitted the beacon signal [Kim: p0022-p0024; Yamada: fig. 2: 213]. 	Regarding claim 6 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kim et al and Yamada further teach: The mobile communication apparatus according to claim 1, wherein the apparatus that has transmitted the beacon signal is an image forming apparatus configured to form an image on a sheet [Kim: fig. 1: 100; Yamada: fig. 1A: 20].Regarding claim 7 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kim et al further teaches: The mobile communication apparatus according to claim 1, wherein the beacon signal includes identification information of the apparatus that has transmitted the beacon signal [p0023].

Claim 10 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Kim et al ‘s further teaching on: A non-transitory storage medium storing a program to cause one or more processors of a mobile communication [p0191].
Claim 11 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Yamada’s further teaching on the mobile communication apparatus in contact with a proximity target [p0343 (Coming in contact would fall into the range of short than 10cm.)]. 	Regarding claims 12-14 (original), the rationale applied to the rejection of claim 11 has been incorporated herein.  Claims 12-14 have been analyzed and rejected with regard to claims 5-7 respectively. 
5.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub: 2015/0378296) and Yamada (US Pub: 2018/0015755); and in further view of Liu et al (US Patent: 9,826,156). 	Regarding claim 8 (original), the rationale applied to the rejection of claim 1 has been .  

Regarding claim 15 (currently amended), the rationale applied to the rejection of claim 11 has been incorporated herein.  Claim 15 has been analyzed and rejected with regard to claim 8. 
6.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub: 2015/0378296) and Yamada (US Pub: 2018/0015755); and in further view of Furubayashi et al (US Pub: 2017/0142767). 	Regarding claim 9 (currently amended), the rationale applied to the rejection of claim 1 has been .  
Kim et al in view of Yamada detects and differentiates proximity of various density thresholds for communicating different information; and Furubayashi et al displays a list of MFPs in the order of proximity to the mobile terminal/field intensity.  Therefore, given Furubayashi et al's displaying a list of printers with field densities of different threshold, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to modify Furubayashi’s disclosure according to Kim’s area division based on field intensity to display printing apparatuses having various detected field intensity for monitoring purpose.
Regarding claim 16 (currently amended), the rationale applied to the rejection of claim 11 has been incorporated herein.  Claim 16 has been analyzed and rejected with regard to claim 9. 
Conclusion
7.	There is no new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674